Citation Nr: 0935218	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to 
February 1955.  

Much of that which follows in this section is repeated from 
the Board's October 2008 remand decision for clarity.  

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the Veteran entitlement to a compensable 
rating for his service-connected bilateral hearing loss.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 1993 
Memorandum Decision, the Court granted the Secretary's motion 
for summary affirmance of the Board's August 1992 decision.

In April 1997, the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO) received the Veteran's 
request for a compensable rating for his service-connected 
bilateral hearing loss.  The RO denied his claim and the 
Veteran appealed.  In a March 1998 decision, the Board denied 
the Veteran's claim.  In June 1998, he filed a motion for 
reconsideration of the Board's March 1998 decision.  The 
motion was denied in April 1999, and the Veteran filed a 
timely Notice of Appeal with the Court appealing the March 
1998 Board decision.

In a March 2001 Order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 
decision.  Pursuant to the actions requested in the Motion, 
the Court vacated the Board's decision denying a compensable 
rating for his service-connected bilateral hearing loss, and 
remanded the issue to the Board for issuance of a 
readjudication decision that took into consideration the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008)).

In an April 2002 decision, the Board denied the Veteran 
entitlement to a compensable rating for bilateral hearing 
loss.  He appealed that decision to the Court.

In a January 2003 Order, the Court granted the parties' Joint 
Motion for Remand of the Board's April 2002 decision.  
Pursuant to the actions requested in the Joint Motion, the 
Court vacated the Board's decision denying a compensable 
rating for the Veteran's service-connected bilateral hearing 
loss, and remanded all issues to the Board for issuance of a 
readjudication decision that took into consideration, and was 
in compliance with, the VCAA; and to afford the veteran a VA 
audiology examination.

The Board remanded the case to the RO in August 2003 and in 
June 2004 to ensure full compliance with the provisions of 
the VCAA and to have the Veteran scheduled for a VA audiology 
examination.  The Board then denied a compensable rating for 
bilateral hearing loss by decision of January 2005.

In a March 2006 Order, the Court again granted the parties' 
Joint Motion for Partial Remand.  Pursuant to the actions 
requested in the Joint Motion, the Court remanded that part 
of the Board's decision that denied a compensable rating for 
bilateral hearing loss and dismissed another issue.  On 
remand, the Court requested the Board to determine, by a new 
audiological examination if necessary, whether the 
application of the ratings table adequately reflects the 
functional abilities of the Veteran's hearing under the 
ordinary circumstances of life, including employment, and 
whether an extraschedular rating is appropriate.

In September 2006, the Board remanded the case to the RO to 
ensure full compliance with the provisions of the VCAA, 
including the Court's decision in Dingess/Harman v. 
Nicholson, 19 Vet. App. 473 (2006), and to have the Veteran 
scheduled for a VA audiology examination to attempt to 
determine the veteran's functional hearing loss under the 
ordinary circumstances of life, including employment, as 
directed in the Joint Motion.

In April 2007, after a VCAA notification letter was sent and 
an examination performed, the Board again denied a 
compensable rating for hearing loss.  In a May 2008 Order, 
the Court again granted the parties' Joint Motion for Remand 
and the case was again returned to the Board.

In October 2008, the Board remanded the claim for a 
comprehensive VA audiological test.  The requested 
examination was conducted in December 2008, and the report 
has been added to the claims file.  The appeal continues.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is productive 
of Level II hearing impairment in the right ear and Level III 
hearing impairment in the left ear.  There is no showing of 
findings that are so unusual as to render application of the 
regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (West 2002 & Supp. 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the veteran that, to 
substantiate a claim, the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the DC under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  The 
Veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the Appellant in September 2004, October 2006, and 
January 2009 that, collectively, fully addressed all notice 
elements.  The letters, in totality, informed the Appellant 
of what evidence was required to substantiate the claim and 
of the Appellant's and VA's respective duties for obtaining 
evidence.  Moreover, he was provided with all appropriate DCs 
regarding his service-connected disability on appeal, to 
include the medical findings that were required to warrant 
increased ratings.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Claimant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case (SSOC) issued in February 2009 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
October 2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  In this case, VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  The information and evidence associated with 
the claims file consist of his STRs, VA medical treatment 
records, private post-service medical treatment records, VA 
examinations, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

Hearing Loss Criteria

As noted, disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. See 38 C.F.R. § 
4.86(a) (2007).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2007).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992); see also, Martinak v. Nicholson, 21 Vet. App. 449 
(2007).

Analysis

The Veteran contends that his service-connected bilateral 
hearing loss warrants a compensable rating.  At the December 
2008 VA audiological examination, he reported that he 
required frequent repetitions in conversation, and he also 
said that he had difficulty understanding speech in the 
presence of competing noise.  He could not hear in church or 
an any reverberant environment.  He was unable to hear on the 
phone.  He utilized lip reading was unable to hear from 
behind.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
40
80
85
LEFT
N/A
35
50
85
95

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The right ear had a pure tone threshold average of 59 
decibels, and the left had an average of 66 decibels.  

The examiner noted that audiological findings indicated 
normal hearing for the right at ear at 250 hertz, dropping to 
a mild sensorineural hearing loss at 500-2000 hertz, dropping 
to a severe haring loss at 3000-8000 hertz.  The left ear 
manifested normal hearing at 250 hertz, dropping to a mild 
sensorineural hearing loss at 500-1000 hertz, dropping to a 
moderate hearing loss at 2000 hertz, further dropping to a 
severe hearing loss at 3000 hertz, and dropping to a profound 
hearing loss at 4000-8000 hertz.  Speech reception thresholds 
were in good agreement with pure tone average bilaterally.  
Word recognition scores were good bilaterally.  It was noted 
that these scores were obtained at 40 decibel sensation 
level, bilaterally

The examiner further explained that word recognition scores 
were obtained utilizing recorded Maryland CNC word lists and 
a modified performance intensity function procedure.  The 
previous compensation and pension report of November 2006 
indicated word recognition scores for the right ear of 84% 
and 92% in the left ear.  There scores were consistent with 
the scores obtained upon December 2008 testing.  

The examiner further stated that it was his opinion that the 
Claimant's understanding of speech would become worse in the 
presence of competing noise.  Depending on the ration between 
the speech signal and the noise and the location of the 
speaker and the Veteran, understanding of speech could be 
extremely difficulty.  Barriers to communication for the 
Veteran would likely include background noise, distance from 
the speaker, or conversing over a phone or intercom.  Any 
employment setting that distance that could control these 
communication barriers would be suitable for the Veteran.  It 
was also the examiner's opinion that the use of amplification 
would improve his word recognition in both quiet and noise 
environments.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 59 decibels and a speech recognition score of 90; 
therefore the right ear receives a designation of II.  The 
left ear had a puretone average of 66 decibels and a speech 
recognition score of 92; therefore the left ear receives a 
designation of III.  The point where II and IIII intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which in this case does not reach a compensable 
level.

The regulations have two provisions for evaluating Veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these Veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55- 
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  The 
audiometric results from the VA examination show that the 
Veteran's hearing loss does not satisfy the criteria of 38 
C.F.R. § 4.86(a).

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  Thus, his request for 
a compensable evaluation is denied.  See 38 C.F.R. §§ 4.85, 
4.86, 4.87.

A review of the record also reveals that the RO apparently 
considered and declined to refer the evaluation of the 
Veteran's hearing loss disability to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2008).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The Board notes that 
while the Veteran has indicated that his hearing loss has 
given him some problems, there is no evidence in the claims 
file to suggest marked interference with employment that is 
in any way unusual or exceptional, such that the schedular 
criteria do not address it.  The Veteran does not have any 
symptoms from his hearing loss disability that are unusual or 
are different from those contemplated by the schedular 
criteria.  Taking all of these factors into account, the 
Board does not find that the Veteran's claim warrants 
extraschedular consideration.  See Id.

It is evident from the evidence that the Veteran has some 
hearing loss and will have some functional impairment, 
especially with background noise, or being some distance from 
a speaker.  This type of impairment, however, does not 
provide a basis for a compensable rating under the schedular 
or extraschedular criteria.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 
See Gilbert, supra.




ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


